Title: To James Madison from Augustus B. Woodward, 27 October 1803 (Abstract)
From: Woodward, Augustus B.
To: Madison, James


27 October 1803, Washington. “I am afraid I have not made myself perfectly understood by the secretary of state, with respect to some parts of the conversation I had lately the honor to hold with him. I will therefore add one or two observations to what was then mentioned.… I am now much disposed … to resign my present situation to another brother, … who will be obliged to leave this city in a few days, if he cannot obtain a place in a public office.” Believes “The progress of the city has been very slow” but that “in five years it will be much improved.” Contemplates a return “at the end of that term, or sooner, if engagement elsewhere should not interfere.” Would be “extremely pleased with employing this interval in any enterprize connected with exploring, or settling, the northern parts of louisiana” or visiting New Orleans. “It is not, properly speaking, a mission there that I should solicit; but some employment there, which would enable me to see the country, and either to leave it, or stay in it, without discredit.” Does not want “a conspicuous, or very responsible situation,” because he is “incompetent to such places.” “In a place not above my ability it is probable I could give as much satisfaction as another,… an over-minute attention and anxiety about satisfying and pleasing my superiors, in a task assigned to me, is rather my fault, than negligence and carelessness.” Notes that he might have “a small advantage over some americans” in “the acquisition of languages.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Woodward”). 2 pp.



   
   Augustus Brevoort Woodward (1774–1827) was a lawyer and political writer who served as a member of the first Washington city council, 1802–3. Jefferson appointed him one of three judges for the Michigan Territory in 1805, and he served in that capacity until 1824. That same year he was appointed to the federal bench in Florida, where he remained until his death.



   
   Woodward was probably referring to his younger brother, John, whom he later described as residing “in the State of Virginia, having taken the position I once occupied” (Woodward to Jefferson, 1 Feb. 1805 [DNA: RG 59, LAR, 1801–9, filed under “Woodward”]).


